          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   NORTHERN DIVISION

DERRICK S. GALVIN                                         PLAINTIFF

v.                      No. l:18-cv-87-DPM

R. JONES, Sergeant,
Varner UnitfVSM, ADC, et al.                         DEFENDANTS

                           JUDGMENT
     Galvin's complaint is dismissed without prejudice.



                               D.P. Marshafiir.
                               United States District Judge
